DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Himanshu Amin on 7/22/2022.
The application has been amended as follows: 
Para. 0026 of the specification should read:
[0026]   In an implementation, the training is facilitated using a pathophysiological model 
120 that comprises a leaking swimming pool model (See Fig. 6 and associated description infra.). In an embodiment, the system 100 includes a generative component 122 that employs a second set of parameters to impute patient medical record measurements that were not considered in an evaluation and generates a follow-up notification on these records to assist with therapeutic endpoint measures (e.g., a notification can be sent to a physician to perform such follow-up). The generative component 122 can select records based on learned parameters of a reinforcement learning algorithm by quality of a forward medical image sequence and round- trips. The system 100 can also include a therapeutic component 124 that uses parameters optimized for a patient from a set of generative models as inputs to therapy, dose, and time course selection.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closet prior art of record Shanbhag et al. (US 2020/0364864 A1) and Wang et al. (US 2020/0111194 A1) fail to anticipate or render obvious at least the following limitations in each of the independent claims, such as,
In independent claim 1:  a dual-neural machine translation algorithmic component that trains parameterization of a generative model by receiving sequences of medical records described by a disease progression model and translates the sequences of medical records to an illustrative sequence of corresponding images, wherein the training is performed using the following computer executable components: 
a medical record prediction component that predicts a first future patient state and first medical record from a first sequence of medical records; 
a medical image prediction component that predicts a second future patient state and first medical image from a first sequence of medical images; and 
a pathophysiological component that generates a pathophysiological simulation of a third future patient state using a second sequence of medical images given a first set of parameters wherein a first parameter reflects a population of patients that have presented a first type of medical record.

In independent claim 8: using the processor to train parameterization of a generative model by receiving sequences of medical records described by a disease progression model and translates the sequences of medical records to an illustrative sequence of corresponding images, wherein the training is performed by: 
using the processor to predict a first future patient state and first medical record from a first sequence of medical records; 
using the processor to predict a second future patient state and first medical image from a first sequence of medical images; and 
using the processor to generate a pathophysiological simulation of a third future patient state using a second sequence of medical images given a first set of parameters 716/796,131 wherein a first parameter reflects a population of patients that have presented a first type of medical record.

	In independent claim 15: train, using the processor, parameterization of a generative model by receiving sequences of medical records described by a disease progression model and translates the sequences of medical records to an illustrative sequence of corresponding images, wherein the training is performed by: 
predicting, using the processor, a first future patient state and first medical record from a first sequence of medical records; 
predicting, using the processor, a second future patient state and first medical image from a first sequence of medical images; and 
generating, using the processor, a pathophysiological simulation of a third future patient state using a second sequence of medical images given a first set of parameters wherein a first parameter reflects a population of patients that have presented a first type of medical record.

Claims 2-7, 9-14, 16-20 depend on claims 1, 8, and 15, respectively, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664